Citation Nr: 0304043	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  96-42 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as a result of exposure to Agent 
Orange during service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran's verified period of active military service 
extended from April 1968 to June 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
denied service connection for the cause of the veteran's 
death.  

The case was previously before the Board in April 1998, when 
it was remanded for additional development.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran died in January 1993, at the age of 50.  The 
immediate cause of death was acute myelogenous leukemia.  No 
other condition was listed as a significant condition 
contributing to death but not resulting in the underlying 
cause of death.

3.  The evidence of record reveals that the veteran served in 
the Republic of Vietnam during the Vietnam era.

4.  The veteran is presumed to have been exposed to Agent 
Orange during active military service.

5.  There is no medical opinion linking the veteran's fatal 
acute myelogenous leukemia to his active military service, or 
to Agent Orange exposure during service. 

6.  Acute myelogenous leukemia is a disease which does not 
warrant service connection on a presumptive basis if there is 
exposure to Agent Orange during service. 

7.  There is no competent medical evidence of acute 
myelogenous leukemia during the veteran's active military 
service or during the first post service year.

8.  There is no evidence which shows that the veteran was 
service connected for any disability at the time of his 
death. 


CONCLUSIONS OF LAW

1.  Acute myelogenous leukemia was not incurred in or 
aggravated by active service, may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1116, 1131, 1310, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2002). 

2.  A disability incurred in or aggravated by active service, 
or which could be presumed to have been incurred in service, 
did not cause the veteran's death and did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1310, 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law imposes a 
significant duty to assist appellants with their claim and to 
provide them notice of evidence needed to support the claim.  
More recently, new regulations were adopted to implement the 
VCAA.   See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2002).

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  With respect 
to this duty to assist the appellant in obtaining evidence, 
the VCAA requires that VA notify the claimant which evidence, 
if any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate the claim for service connection for 
the cause of the veteran's death in a letter dated December 
2002.  This letter also informed the appellant of VA's duty 
to assist the appellant and which party would be responsible 
for obtaining which evidence.  The Board concludes that the 
VA adequately informed the appellant of the information and 
evidence needed to substantiate her claim, and of VA's duty 
to assist in obtaining evidence thereby meeting the 
notification requirements of the VCAA.  

As discussed above, VA has fulfilled its duties to inform and 
assist the appellant on her claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.  Given the 
circumstances of this case, a remand or further development 
of the claim would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources are not warranted.  Any "error" resulting from 
this Board action and based on this matter would not affect 
any other substantive rights, for the reasons discussed 
above, and it would be harmless.  See 38 C.F.R. § 20.1102 
(2002).  Having determined that the duties to inform and 
assist the appellant have been fulfilled, the Board must 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

II.  Cause of Death

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (2002).  For a service connected 
disability to be the principal cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. 38 C.F.R. § 3.312(b) 
(2002).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312(c)(1) (2002).

"Generally, minor service-connected disabilities, 
particularly those of a static nature, or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability."  
38 C.F.R. § 3.312(c)(2) (2002).  

"Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death."  38 C.F.R. § 3.312(c)(3) 
(2002).  

"There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature."  38 C.F.R. § 3.312(c)(4) (2002). 

The appellant, the veteran's widow, contends that the 
veteran's fatal acute myelogenous leukemia resulted from his 
military service.  In this case, the death certificate shows 
that the veteran died in January 1993 at the age of 50.  No 
autopsy was conducted.  The immediate cause of death as acute 
myelogenous leukemia.  No other condition was listed as a 
significant condition contributing to death but not resulting 
in the underlying cause of death.

In a statement dated August 1995 the appellant stated on 
"1/[redacted]/93 my husband passed away.  On 3/22/93 I received 
correspondence denying Agent Orange from Hartford, Conn.  On 
6/28/93, I filed an appeal for decision on eligibility.  On 
August 31, 1993, I received a decision on my appeal.  The 
decision was reversed and a survivor award was granted by the 
Agent Orange Administration.  My husband was 100% service 
connected at the time of his death."  The supporting 
correspondence supplied by the appellant does show the grant 
of an Agent Orange survivor award on appeal.  However, the 
Board notes that the standards required for receipt of 
compensation under the Agent Orange Veteran Payment Program 
appear to be very different from those required to establish 
a service-connected disability for VA purposes under the 
appropriate law and regulations.  "The Program eligibility 
requirements quite clearly appear to be simply service, 
exposure to Agent Orange, and total disability."  Brock v. 
Brown, 10 Vet. App. 155, 162 (1997).  Therefore, the 
appellant's award of survivor benefits under the Agent Orange 
Payment Program is not be probative of any disability 
resulting from exposure to Agent Orange for VA purposes.

As to the assertion that the veteran was "100% service 
connected at the time of his death," the Board believes that 
the appellant is referring to the award of benefits from the 
Agent Orange Administration and not VA benefits as no service 
connected disability was ever established during his 
lifetime.  

Apparently another VA claims file for the veteran did exist.  
The RO searched for the other claims file and in August 1999 
determined that the veteran's claims file had been destroyed.  
The available evidence of record shows that the veteran was 
not service connected for any disability at the time of his 
death.  As such, the veteran's death due to acute myelogenous 
leukemia may not be attributed to any service connected 
disability.  

In deciding the claim for service connection for the cause of 
the veteran's death, the Board must also consider whether the 
disability that caused the veteran's death, that is acute 
myelogenous leukemia, may be service-connected.  Again, the 
appellant, the veteran's widow, contends that the veteran's 
fatal acute myelogenous leukemia warrants service connection.  
Specifically, she claims that the veteran's fatal acute 
myelogenous leukemia was the result of his exposure to Agent 
Orange during his active military service.  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2002).

The term soft-tissue sarcoma includes the following:  adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and, malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1 (2002).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002).  VA 
regulations define that "service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam."  38 C.F.R. § 3.307 
(a)(6)(iii) (2002).

The evidence of record reveals that the veteran had active 
service in the Air Force from April 1968 to June 1974.  
During part of this period of time, he was stationed in 
Vietnam as a fighter pilot.  The Board also notes that there 
is evidence of record which indicates that the veteran served 
in the Coast Guard Reserves subsequent to his Air Force 
service.  On the basis of his military service in Vietnam 
during the appropriate period of time he is presumed to have 
been exposed to Agent Orange during this period of service. 
38 U.S.C.A. §  1116(f) (West 2002).

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2002) are also not satisfied, then the veteran's 
claim shall fail.  338 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 
§ 3.307(d), (2002). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection for a 
disease based on exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for the 
following:  hepatobiliary cancers; nasal and/or 
nasopharyngeal cancer; bone cancer; breast cancer; female 
reproductive cancers; urinary bladder cancer; renal cancer; 
testicular cancer; leukemia; abnormal sperm parameters and 
infertility; motor/coordination dysfunction; chronic 
peripheral nervous system disorders; metabolic and digestive 
disorders (other than diabetes mellitus); immune system 
disorders; circulatory disorders; respiratory disorders 
(other than certain respiratory cancers); skin cancer; 
cognitive and neuropsychiatric effects; gastrointestinal 
tumors; brain tumors; and, any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 64 Fed. Reg. 
59232 (November. 2, 1999).  See also Notice, 66 Fed. Reg. 
2376 (Jan. 11, 2001); Notice, 67 Fed. Reg. 42600 (June 24, 
2002). 

In effect, the applicable official legal criteria is against 
appellant's claim for service connection for the cause of the 
veteran's death on the basis that his fatal disease was 
caused by Agent Orange exposure during service. The evidence 
of record clearly shows that the veteran died of acute 
myelogenous leukemia.  As noted above, acute myelogenous 
leukemia is not one of the diseases which is enumerated as 
warranting service connection on a presumptive basis due to 
Agent Orange exposure under 38 C.F.R. § 3.309(e) (2002).  As 
such, the claim must be denied on this basis. 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in a case 
where the law is dispositive of the claim, the claim should 
be denied because of lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

At this point the Board notes that there are currently 
regulations pending which would add chronic lymphocytic 
leukemia (CLL) to the list of diseases which warrant service 
connection on the basis of exposure to Agent Orange during 
service.  However, the veteran died of acute myelogenous 
leukemia which is a different disease and would not warrant 
presumptive service connection even under the pending 
regulations.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. §§  3.303, 3.304, 3.305 (2002).  Leukemia 
may be presumed to have been incurred during active military 
service if it is manifest to a degree of 10 percent or more 
within the first year following active military service.  
38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§  3.307, 
3.309 (2002).  

For some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required. Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Lay evidence is also acceptable to show incurrence in service 
if the veteran was engaged in combat and the evidence is 
consistent with the circumstances, conditions and hardships 
of such service, even though there is no official record of 
such incurrence.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(d) (2002).  

VA has obtained the veteran's service medical records which 
appear to be complete.  There is no indication in any of the 
service medical records of any diagnosis of leukemia during 
service.  In February 1974 a service separation examination 
of the veteran was conducted.  There is no indication that 
the veteran had leukemia at this time.  Coast Guard reserve 
physical examination reports from the 1980s also do not show 
that the veteran was diagnosed with leukemia at that time.  
There is no competent medical evidence that would tend to 
establish that the veteran had leukemia during active 
military service or within the first year after he was 
separated from active military service.  

In January 1997, the appellant submitted photocopies of 
portions of articles, and printouts from computer research, 
which she indicated supported her claim.  While leukemia, 
toxic chemicals and Agent Orange are mentioned in these 
materials, nothing in these materials shows a causative link 
between the type of leukemia which caused the veteran's death 
and Agent Orange exposure.  

In December 2002 the appellant submitted a copy of a hospital 
discharge summary which showed that the veteran was 
hospitalized from June to August 1992 for his leukemia.  The 
diagnosis rendered is "acute myelogenous leukemia."  This 
summary give a detailed history of the veteran's illness and 
states that he was first identified as having acute 
myelogenous leukemia in May 1992.  In the social history, the 
attending physician stated that the veteran was "a former 
pilot in the Vietnam war.  There is a question of possible 
Agent Orange exposure at that time."  The appellant asserts 
that this one statement provides medical evidence linking the 
veteran's fatal acute myelogenous leukemia with Agent Orange 
exposure during service.  However, there is nothing in this 
statement which establishes or suggests a link between the 
veteran's fatal illness and his military service or Agent 
Orange exposure during service.  This statement merely raises 
the likelihood of a history of Agent Orange exposure while 
the veteran was in the military, but in no way tends to 
suggest the possibility of a link between the type of 
leukemia the veteran developed and his military service.  

The preponderance of the evidence is against the appellant's 
claim on a direct and presumptive basis.  There is no 
evidence that the veteran had leukemia during service or 
during the first post-service year.  There is also no 
competent medical evidence that provides a nexus linking his 
fatal acute myelogenous leukemia to military service or to 
Agent Orange exposure during service.  As such, the claim 
must be denied. 

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

